DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both surface attachment mechanism and mounting bracket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witham et al. (US2003/000113) in view of Thomas (US2006/0273121).
Witham et al. teach: Regarding claim 1, A method for coupling together a plurality of light bars (50a,50a:  Fig. 4), comprising attaching a first adapter (54c) to a first light bar (50a) having a light source (50b) and a surface attachment mechanism (Fig 5); attaching a second adapter (56c) to a second light bar (50a) having a light source (50b) and a surface attachment mechanism (Fig. 5); and coupling the first adapter to the second adapter, thereby affixing the first light bar (50a) to the second light bar (50a)(Figs 1-5).
Witham et al. fail to teach the plurality of light bars are automotive light bars are coupled together.
Thomas teaches the plurality of light bars are automotive light bars (118) are coupled together (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilize the automotive light bars could be used in the light bars coupling method of Witham et al. so as to increase the brightness of the light bars.
Witham et al. teach Regarding claim 2: providing the first (54c) and second adapters (56c) with corresponding outwardly-directed shape features (Figs 2 and 3); and

wherein the coupling comprises interfitting the corresponding shape features (Fig. 4); Regarding claim 3, the coupling further comprises defining a mortise and tenon joint between the first and second adapters (Figs 2-4); Regarding claim 4, the coupling comprises irrotationally joining the first and second adapters (Figs 2-4); Regarding claim 5, the providing further comprises forming a projecting tang in the first adapter and a corresponding socket in the second adapter (Figs 2-4); Regarding claim 6, the attaching the first adapter to the first light bar comprises not attaching the first adapter to the second light bar (Figs 2-4); Regarding claim 7, the coupling the first adapter to the second adapter is performed subsequent to either the attaching the first adapter (54c) to the first light bar (50a) or the attaching the second adapter (56c) to the second light bar (50a); Regarding claim 8, the coupling the first adapter to the second adapter is performed subsequent both the attaching the first adapter and the second adapter to the respective light bars (Figs 2-4); Regarding claim 10, connecting a first mounting bracket (Fig. 5) at a first lateral end of the first light bar, and a second mounting bracket (Fig. 5) at a second lateral end of the second light bar most distal from the first lateral end of the first light bar; and attaching the affixed first and second light bars to a vehicle mount surface (Fig. 4); Regarding claim 11, the connecting the first and second mounting brackets further comprises not connecting any mounting bracket intermediate the opposed lateral ends of the affixed first and second light bars (Fig. 4); Regarding claim 12, the affixed first and second light bars  are unsupported by a mounting bracket at a location intermediate opposed lateral ends of the joined first and second light bars (Fig. 4);Regarding claim 13, the affixed first and second light bars are co-linear (Fig. 4)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witham et al. (US2003/000113) / Thomas (US2006/0273121) as applied to claim 1 above, and further in view of Chamberlain et al. (US2019/0353313).

Chamberlain et al. teach attaching a cover (56) to the coupled first and second adapters, and further securing the cover to at least one of the light bars (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to attach a cover to the coupled first and second adapters, and further securing the cover to at least one of the light bars, as taught by Chamberlain et al. on the method of Witham et al. /Thomas so as to protect the light bar and adapters. 
Claims 15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witham et al. (US2003/000113) / Thomas (US2006/0273121) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art.
Regarding claim 15-17, the limitation of utilizing mounting bracket (208) to the vehicle surfaces are taught by AAPA teaches in specification Fig 27).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilize bracket as taught by AAPA on the method of Witham et al. /Thomas so as to effectively attach the light bars to the vehicle surface.
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/              Primary Examiner, Art Unit 3726